DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-15, 19-22 & 23-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 12 recites an algorithm, e.g., maintaining, by backend equipment, in at least one memory one or more rules comprising action-specific weights for two or more dimensions that are defined for social media networking services, for calculating and sending a rate value, e.g., performing, by the backend equipment, subscription-specifically at least the following: determining account-specifically for accounts in the subscription actions happened within a predetermined time limit in social media networking services; calculating, using the actions happened and at least one of the one or more rules, at least one of dimension-specific rate values, dimension-specific rate values social media specifically, action-specific rate values, composite social media -specific rate values and a composite rate value; and causing sending at least one rate value to a user terminal associated with the subscription. This idea is similar to an algorithm for calculating parameters indicating an abnormal condition in Gram, which has been found by the courts to be an abstract idea. As such, the description in claim 12 of calculating and sending a rate value in accordance with an algorithm is an abstract idea.

The claim recites an additional limitation of a backend equipment that is a computing device (Specification, Paragraph 0020) and memory for maintaining and performing the algorithm. Generic computer and computer component recited as performing generic computer functions that are well-understood, routine amount to no more than implementing the abstract idea with a computerized system.
The claim also recites additional limitations of maintaining users’ accounts, e.g., maintaining, by the backend equipment, in the memory, subscriptions, each subscription defining at least user-specific social media accounts. Maintaining users’ accounts of a social network such as Facebook, Twitter is well-understood, routine amount to no more than implementing the abstract idea.

Claims 19 & 23 includes features analogous to claim 12. Claims 19 & 23 are rejected for at least the reasons as noted with regard to claim 12.

Claims 13-15, 20-22 & 24-27 are rejected at least by virtue of their dependencies from claims 12, 19 & 23.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 14-15, 18-19, 21-23 & 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 12, 
1.	Limitation the subscription actions (line 8) references to other items in the claim. It is unclear what item is being referenced;
2.	Limitation the actions happened (line 10) references to other items in the claim. It is unclear what item is being referenced;
3.	Limitation the subscription (line 14) references to other items in the claim. It is unclear what item is being referenced.

Regarding claim 14, limitation the priority order references to other items in the claim. It is unclear what item is being referenced.

Regarding claim 15, 
1.	Limitation the actions references to other items in the claims, e.g., actions in claim 12 and actions in claim 14. It is unclear what item is being referenced;
2.	Limitation the current first action references to other items in the claim. It is unclear what item is being referenced;
3.	The step of causing sending at least an action that is the current first action according to the priority order to the user terminal as a suggestion of claim 15 is similar to the step of causing… 

Regarding claim 18, limitation the social media networking service of the action references to other items in the claim. It is unclear what item is being referenced.

Regarding claim 27, limitation the backed equipment references to other items in the claim. It is unclear what item is being referenced.

Claims 19 & 23 includes features analogous to claim 12. Claims 19 & 23 are rejected for at least the reasons as noted with regard to claim 12.

Claims 21 & 25 includes features analogous to claim 14. Claims 21 & 25 are rejected for at least the reasons as noted with regard to claim 14.

Claims 22 & 26 includes features analogous to claim 15. Claims 22 & 26 are rejected for at least the reasons as noted with regard to claim 15.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-14, 16-17, 19-21, 23-25 & 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RAO [US 2014/0074856 A1].

Regarding claim 12, 16, 19 & 23, RAO teaches an apparatus comprising at least one processor (RAO, ¶¶ 0072[Wingdings font/0xE0]0073) and at least one memory including computer program code wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to carry out a method (RAO, ¶ 0077). The method as taught by RAO reads on claims 12, 19 & 23 as shown below.

CLAIMS 12, 19 & 23
A computerized method comprising:

maintaining, by backend equipment, in at least one memory one or more rules comprising action-specific weights for two or more dimensions that are defined for social media networking services;




maintaining, by the backend equipment, in the memory, subscriptions, each subscription defining at least user-specific social media accounts;







performing, by the backend equipment, subscription-specifically at least the following:
determining account-specifically for accounts in the subscription actions happened within a predetermined time limit in social media networking services;
calculating, using the actions happened and at least one of the one or more rules, at least one of dimension-specific rate values, dimension-specific rate values social media specifically, action-specific rate values, composite social media -specific rate values and a composite rate value; and
causing sending at least one rate value to a user terminal associated with the subscription.





CLAIM 16
A computerized method comprising:
running in a user terminal an application for providing rate values relating to two or more different social media network services;


causing, by the application, in response to receiving by the user terminal at least one of one or more dimension-specific rate values, one or more social media-specific dimension-specific rate values, one or more composite social media-specific rate values and a composite rate value from a backend equipment, displaying received one or more values.
RAO 
A computerized method (RAO, Abstract) comprising:
at least one algorithm as shown in FIGS. 1 & 2  including weights in accordance with activities such as click, view, subscription or search for interest categories (RAO, FIG. 1-2, ¶¶ 0031[Wingdings font/0xE0]0063) are maintained by recommendation engine 600 (RAO, ¶ 0072) in memory 604 (RAO, ¶ 0077), wherein the at least one formula are defined for social networks (RAO, ¶ 0025);

recommendation engine 600 further operates to:
determine influencer-social-index-scores for users associated with a timeline of activities in social networks (RAO, 0050[Wingdings font/0xE0]0059);
calculate, using logged activities and the at least one algorithm as shown in FIGS. 1 & 2, dimension-specific rate values, e.g., content-social-index values (RAO, ¶¶ 0031[Wingdings font/0xE0]0063); and





A computerized method comprising:
an application, e.g., browser, is running in a client computer as shown in FIG. 3 for displaying content-social-index values relating to different social networks (RAO, ¶¶ 0025, 0064 & 0072);
dimension-specific rate values, e.g., content-social-index values, from  recommendation engine 600 are received and displayed by the application, e.g., browser, as shown in FIG. 3 (RAO, ¶¶ 0064 & 0072).



Regarding claims 13, 20 & 24, RAO further teaches that the step of repeating the performing in certain time intervals (RAO, FIGS. 1-2 ¶ 0050).

Regarding claims 14, 21 & 25, RAO further teaches the steps of:
prioritizing actions based on at least one of the dimension-specific rate values, the action-specific rate values, the social media-specific dimension-specific rate values and the composite social media-specific rate values (RAO, FIG. 3 & ¶ 0064); and
causing sending at least an action that is the first action according to the priority order to the user terminal as a suggestion (RAO, FIG. 3 & ¶ 0064).

Regarding claim 17, RAO further teaches the steps of:
causing, by the application, displaying also at least one selectable icon for suggestions relating to actions to be performed in social media networking services (RAO, ¶¶ 0064[Wingdings font/0xE0]0065);
causing, by the application, in response to a user input selecting an icon for suggestions, sending a corresponding request from the user terminal to the backend equipment (RAO, ¶¶ 0064[Wingdings font/0xE0]0065); and
causing, by the application, displaying one or more suggestions received in a response to the request (RAO, ¶¶ 0064[Wingdings font/0xE0]0065).

Regarding claim 27, RAO further teaches that the apparatus is the backed equipment (RAO, ¶ 0072).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15, 22 & 26 are rejected under 35 U.S.C. 103 as being unpatentable over RAO [US 2014/0074856 A1] in view of GUO et al. [US 2017/0193585 A1], hereinafter referred to as GUO.

Regarding claims 15, 22 & 26, RAO further teaches the step of causing sending at least an action that is the current first action according to the priority order to the user terminal as a suggestion (RAO, FIG. 3 & ¶ 0064).
RAO does not explicitly teach the step of re-prioritizing, by the backend equipment, in response to receiving information that the first action is declined, the actions.
GUO teaches the step of re-prioritizing, by the backend equipment, in response to receiving information that the first action is declined, the actions (GUO, FIG. 5 & ¶¶ 0037[Wingdings font/0xE0]0039).
.
 	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over RAO [US 2014/0074856 A1] in view of SHARIFI et al. [US 2016/0321052 A1], hereinafter referred to as SHARIFI.

Regarding claim 18, RAO does not explicitly teach the step of causing, by the application, in response to a user input selecting a suggestion, triggering a corresponding action in the social media networking service of the action.
SHARIFI teaches the step of causing, by the application, in response to a user input selecting a suggestion, triggering a corresponding action in the social media networking service of the action (SHARIFI, FIG. 3, ¶¶ 0050[Wingdings font/0xE0]0052).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in SHARIFI into RAO in order to manage suggesting actions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        February 9, 2022